DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Amendment filed April 1, 2022.

Claims 1-10 are pending in the application.  Claim 1 is an independent claim.

Response to Applicant’s Arguments
Applicant notes that the “Examiner cites paragraph [0070] of Chen ‘439 and asserts that a refractive index of the first transparent material layers 311 of Chen ‘439 is 2.00, and a refractive index of the second transparent material layers 312 of Chen ‘439 is 1.45” (paragraph bridging pages 6 and 7 of Applicant’s Amendment submitted on April 1, 2022).  Applicant argues that “Chen ‘439 fails to disclose the feature of amended [claim 1 of] ‘a refractive index of the first sub-layer is smaller than a refractive index of the second sub-layer’” (first full paragraph on page 7 of Applicant’s April 1, 2022 Amendment).

Applicant’s argument has been considered but is not persuasive as Chen ‘439 teaches that “the material closest to the flexible base 21 may be a first transparent material layer 311 or a second transparent material layer 312” (paragraph [0066]).  Thus, Chen ‘439 teaches both embodiments where the first sub-layer has either the smaller or the larger refractive index. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20150380439 A1 to Chen et al. (referred to hereafter as “Chen ‘439”).

Regarding claim 1, Chen ‘439 teaches a display device {Figure 7}, comprising: a pixel array {911}; at least one flexible substrate {2; “flexible material layer” (paragraph [0109]} located below the pixel array; and at least one optical blocking layer {3 or 31} located between the flexible substrate and the pixel array, wherein the optical blocking layer includes a first sub-layer {312} and a second sub-layer {311}, the first sub-layer is located between the second sub-layer {311} and the flexible substrate {2; }, and a refractive index {1.45} of the first sub-layer {“each of the second transparent material layers 312 is a silicon dioxide” (paragraph [0070])} is smaller than a refractive index {2.00} of the second sub-layer {“each of the first transparent material layers 311 is a silicon nitride” (paragraph [0070])}.  Chen ‘439 teaches that “the material closest to the flexible base 21 may be a first transparent material layer 311 or a second transparent material layer 312” (paragraph [0066]).  Thus, Chen ‘439 teaches both embodiments where the first sub-layer has either the smaller or the larger refractive index. 
Regarding claim 2 (that depends from claim 1), Chen ‘439 Figure 7 shows an orthogonal projection of the optical blocking layer {3} on the flexible substrate {2} is overlapped with the entirety of an orthogonal projection of the pixel array {911} on the flexible substrate. Regarding claim 3 (that depends from claim 1), Chen ‘439 Figure 7 shows the optical blocking layer {3} covers the entirety of the flexible substrate {2}. Regarding claim 4 (that depends from claim 1), Chen ‘439 Figure 7 shows the optical blocking layer {3} is directly in contact with the flexible substrate {2}. Regarding claim 5 (that depends from claim 1), Chen ‘439 teaches a steam blocking layer {321} located between the pixel array {911} and the optical blocking layer {31}, and the optical blocking layer covers the entirety of an bottom surface of the steam blocking layer {321}. Regarding claim 6 (that depends from claim 5), Chen ‘439 Figure 7 shows an orthogonal projection of the optical blocking layer {31} on the flexible substrate {2} is overlapped with the entirety of an orthogonal projection of the steam blocking layer {321} on the flexible substrate {2}. Regarding claim 10 (that depends from claim 1), Chen ‘439 teaches the optical blocking layer {3} includes a plurality of first sub-layers {the plurality of layers 312} and a plurality of second sub-layers {the plurality of layers 311}, and the first sub-layers and the second sub-layers are alternately arranged {see Figure 7}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as unpatentable over Chen ‘439 in view of U.S. Published Patent Application No. 20190179190 A1 to Chen et al. (referred to hereafter as “Chen ‘190”).
Regarding claim 7 (that depends from claim 1), Chen ‘439 does not appear to explicitly state that a number of the flexible substrates is two, and the display device further comprises: a steam blocking layer located between the pixel array and one of the two flexible substrates, and the two flexible substrates are respectively located at two opposite sides of the optical blocking layer.  Chen ‘190 shows that it was known to have a number of the flexible substrates {108, 120; Figure 1} is two, and the display device further comprises: a steam blocking layer {118} located between the pixel array {106} and one of the two flexible substrates {108}, and the two flexible substrates {108, 120} are respectively located at two opposite sides of the optical blocking layer {112}.  It would have been obvious to one of ordinary skill in the art to combine the Chen ‘190 second flexible substrate with the Chen ‘439 device so that the device could be protected at the top and bottom sides of the device
Regarding claim 8 (that depends from claim 7), with the combination of the two substrates of Chen ‘439 with the Chen ‘190 device, it would be expected that an orthogonal projection of the optical blocking layer {112} on the another one of the flexible substrates would be overlapped with the entirety of an orthogonal projection of the flexible substrate {108} that would be located between the steam blocking layer and the optical blocking layer {112} on the another one of the flexible substrates. Regarding claim 9 (that depends from claim 7), with the combination of the two substrates of Chen ‘439 with the Chen ‘190 device, it would be expected that an orthogonal projection of the optical blocking layer {112} on the another one of the flexible substrate {120} would be overlapped with the entirety of an orthogonal projection of the steam blocking layer {112} on the another one of the flexible substrate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826